DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are pending for examination in the application filed January 31, 2020. Claims 1 and 6 are amended, no claims are canceled and no claims are added as of the amendments and remarks received January 4, 2021.

Objections to the Drawings
The drawings are objected to because they appear to contradict the presently claimed structure. Clarification is necessary of where the closed chamber of the stage light, the chamber including a light head and a chassis, the light head and the chassis having mutually independent and closed structures, is depicted in the humidity alarm system. At present, these elements appear to be consolidated in Figures 1-3, but shown separately in Figure 4, which appears in the arguments of January 4, 2021 to be inside of the element 700, though the cited Detection Module 100 is inside the Light Head 600. Further, if these elements are indeed shown in Figures 1-3 in one chamber, separate elements, these elements need to be shown and linked to Figure 4, as in Figures 1-3 the “Humidity Alarm Monitoring System for Stage Light is depicted as “inside of the light,” with the only exterior notation, “Humidity Alarm Monitoring System for Stage Light (Outside of the Light),” containing only the Total Control System 500 not at all depicted in Figure 4 for correlation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are being rejected under 35 U.S.C. 103 as being unpatentable over Belliveau (Belliveau ‘209; U.S. Patent Application Publication 2006/0126025 A1) in view of Belliveau (Belliveau ‘239; U.S. Patent 6,621,239 B1), and further in view of Owens et al. (Owens; U.S. Patent Application Publication 2017/0184288 A1).
Regarding Claim 1, (Currently Amended) Belliveau discloses aspects of the humidity alarm monitoring system for a stage light (Projection Lighting Device 10) configured to monitor a closed chamber of the stage light (Lamp Housing 230 of Projection Lighting Device 10), the chamber including a light head (Lamp Housing 230) and a chassis (base housing 210), the light head and the chassis having mutually independent and closed structures (Figure 2 and associated elemental discussions), the humidity alarm system comprising: 
a humidity detection module (Thermal Sensors 170 and 171) located inside the light head for detecting the humidity of the chamber (¶0041); 
a light control module connected to the humidity detection module (Interface Circuit Board 130 connected to Processor 316 and Central Controller 450); and 
a light source control module (Processor 316 in communication with Central Controller 450) and a display module (multicolor video display device 360) which are connected to the light control module (Figure 3 discussion of Base Housing 210) and are provided in the chassis (Base Housing 210), 
wherein the humidity detection module transmits detected humidity data to the light control module (Thermal Sensor information is Transmitted To the Interface Circuitry Board and in turn to the Processor 316 and Central Controller 450), the display module is used to receive and display alarm information on humidity exceeding standard from the light control module (¶0042… as well as send projector status of service information from the serial command port 138a of the video projector 100 via wiring 138, through yoke 220 to the projector control interface 326, shown in FIG. 3, such as fan speed, lamp hours, the present lamp mode, the internal temperatures and a software version for computer software running the projector 100. Lamp hours service information describes operating hours on the lamp or the percentage of hours of lamp life left on the lamp. Commands to control the functions of the video projector 100 of FIG. 1 can be sent from the central controller 450 of FIG. 4 and received by the communications port 311 or 312 of FIG. 3 to control the functions of the video projector 100. These projector control commands received by the communications ports 311 or 312 are sent to the processor 316, shown in FIG. 3, where in accordance with the operational code stored in the memory 315, these commands are processed and sent to the projector control interface 326 that in turn sends the commands to the projector serial command port 138 a, shown in FIG. 1, over the wiring 138 to control the functions of the projector 100. Also service information can be sent from the projector 100 serial command port 138 a, shown in FIG. 1, over the wiring 138 to the projector control interface 326. This service information can then in turn be sent to the processor 316 where it is processed in accordance with the operational software stored in the memory 315. This service information can also be sent to the communications ports 311 or 312 to be transmitted over the communications system to the central controller 450 of FIG. 4 and to be viewed by an operator on a display 452. The projector service information received by the central controller 450 of FIG. 4 on the display 452 can be read by the operator and used to help make decisions as to when projector service should occur.), and the light source control module adjusts a working state thereof according to the humidity data of the light control module (operating in normal or economy, internal temperature regulation, ¶0042), and
the display module displays the alarm information to allow a user to view the display alarm information from an exterior of the chamber ([0056] The projector 100 of FIG. 1 is equipped with an internal temperature sensor 555 shown in FIG. 1, mounted within the video projector housing 103. This temperature sensor 555 is used by the manufacture of the projector 100 to sense when the projector 100 is at a critical operating temperature and if so, to shut the projector lamp off and/or to provide an over temperature warning. The temperature reading of temperature sensor 555 within the video projector housing 103 can be reported from the projector serial command port 138a over wiring 138, through the yoke 220 shown in FIG. 1, to the projector control interface 326. The filter 160 of the lamp housing 230 shown in FIG. 1 can become saturated with debris or dust over a period of time with usage of the IPLD 10. During a performance event it is critical that the projector 100 not reach a critical operating temperature and shut the lamp off resulting in a distraction or a cancelled performance. The temperature of the input air as read by sensor 170 can be compared by the processor 316 of FIG. 3, to the temperature of the exiting air as determined by thermal sensor 171 to determine if the cooling system of the lamp housing 230 is working appropriately. This is because as the filter 160 becomes more saturated with debris the difference in temperature signals between the input air temperature and the temperature as determined by the exiting air sensor 171 will increase due to the heat generated by the projector lamp 560 of FIG. 5 of the video projector 100. The processor 316 using operational software in the memory 315 can determine when the difference between the signals of sensor 170 and the signals of sensor 171 is too high and send a filter service alert signal to the communication interfaces 311 and or 312 for transmitting the filter service alert signal over the communication system to the central controller 450. Since a filter is not likely to be changed during a performance event in progress the difference values between the sensors 170 and 171 may be stored in the memory 315 of FIG. 3. This way the status of the filter 160 can be determined by the processor 316 from the memory 315 and communicated over the communications system, including 442, 436 and 438, upon the next initialization (power up) of the product or by a request command from the central controller 450. The filter alert or status of the cooling system or filter 160 may also be sent to the multicolor video display device 360 of FIG. 3 or the IPLD 10 may be instructed by the processor 316 to provide a visual filter alert by varying a parameter of the IPLD 10 that can be observed by an observer. For example the IPLD 10 may project images from the projector 100 of FIG. 1 during the initialization of the IPLD 10 to project a red color with the text “filter alert” or “service filter” or any text, graphics or colors to be observed by an operator or technical person on the projection surface 420 of FIG. 4 that warns the operator or technical person that the filter 160 is in need of service. The initialization process, starting up or homing up of the IPLD 10 occurs just after the IPLD 10 of FIG. 4 is connected to power. The IPLD 10 of FIG. 4 may also simply refuse to operate normally after initialization by for example not projecting light or images on the projection surface 420 of FIG. 4 from projector 100 to bring attention to the operator that there is a need for service. By refusing to operate normally, the IPLD 10 will bring the needed attention to the operator before the performance event starts. The IPLD 10 may also display other types of service alerts one of which could be a filter service alert on the multicolor video display device 360.).
Belliveau ‘209 does not explicitly state that the thermal sensor senses humidity; however, in the related case, Belliveau ‘239 teaches, “As the lamp and the various components within the lamp housing generate a great deal of heat and as various environmental conditions such as ambient air temperature and humidity can affect the amount of heat dissipated by whatever cooling technique is used in the multi-parameter light, the temperature within the lamp housing is managed by controlling the amount of power furnished to the lamp in accordance with the temperature sensed by one or more thermal sensor(s) positioned in appropriate locations preferably inside the lamp housing or on one or more of the cooling system components. As the sensed temperature begins to deviate from a desired temperature specification, the output of the power supply for the lamp is adjusted so that the heat generated by the lamp is modified in such a way as to bring the sensed temperature back into specification (Column 6 line 55 – Column 7 line 2)….”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Belliveau ‘209 with the teachings of Belliveau ‘239 as the temperature within the lamp housing is managed by controlling the amount of power furnished to the lamp in accordance with the temperature sensed by one or more thermal sensor(s) positioned in appropriate locations preferably inside the lamp housing or on one or more of the cooling system components so that the sensed temperature begins to deviate from a desired temperature specification, the output of the power supply for the lamp is adjusted so that the heat generated by the lamp is modified in such a way as to bring the sensed temperature back into specification as taught by Belliveau ‘239.
In the same field of endeavor, temperature and alarm sensing within lighting, Owens teaches, “[0036] FIG. 5 illustrates a cut-away view of the device 10, in which the power supply unit 30 is connected to an electronic control board 37 and one or more sensors 39 that are contained in the sensor cavity 32. Some or all of the LED modules 15 are connected to the housing and also to one or more conduits 48 that provide a sealed path via which wires or other conductors extend between the sensor cavity 32, power supply 30 and/or control board 37 and the LED modules 15 for delivery of power and/or control signals. In an alternate embodiment, one or more sensors may also be included in the conduit. Each LED module may include a corresponding conduit so that each LED may receive its power and control signals from the control board 37, and so that the environment within the conduit may be monitored by the sensors 39 in the sensor cavity 32 and/or the conduit. FIG. 6 illustrates a different cutaway section showing how conduits 44, 46 may lead from LED modules 12, 13 to a channel that contains the control board 37. Examples of the one or more sensors may include, without limitation, a pressure sensor (such as barometer), a temperature sensor, a humidity sensor, a chemical substance sensor, a fire sensor, a particulate sensor, a biological agent sensor, a moisture sensor, an air speed detector, a micro-electro-mechanical system type sensor (such as an accelerometer, gyroscope or other orientation sensor, a pressure sensor), or the like. [0037] The conduits 44, 46, 48 may be made of aluminum, plastic, or another lightweight, weather-resistant material. The conduits 44, 46, 48 are sealed to the LED modules at one end and to the sensor cavity 32 at the other end, and thus provide a sealed path that is sealed to external elements and is airtight and water-resistant. In this way, the desired optimal conditions may be maintained in the conduit (sealed path), such as a constant air pressure, constant temperature, or the like. For example, in an embodiment, the sealed path may be maintained at a pressure of about 0.9 atm to about 1.1 atm. Furthermore, the sensors may be able to monitor the conditions within the sealed path without external influence, which may be used as an indication of the conditions associated with the LED modules and/or the LEDs. For example, the sensors may include a humidity, temperature, and/or pressure sensor positioned to monitor the air pressure, temperature, and/or the humidity within the sealed path. A chemical sensor may be included to detect the presence of one or more particular substances in the sealed path. [0039] The components of an illumination device may malfunction if the conditions surrounding the LED modules and/or other components vary from the desired optimal conditions (based on threshold values) and/or change suddenly. For example, humidity or moisture levels above a threshold level may cause short-circuiting, presence of particulates like dust above a threshold level may affect the quality of light, or other similar malfunctions. Alternatively and/or additionally, such changes in the conditions surrounding the LED modules and/or other components may be an indication of currently existing faults in the illumination device. Examples may include, without limitation, a change in temperature may be indicative of a fault with the heat sink of the illumination device which if unchecked may lead to breakdown of the illumination device; a change in pressure may be indicative of cracks or faults in the lens cover of an illumination device; presence of a chemical substance may be indicative of outgassing (such as from windings of an inductive magnetic coil) or of component degradation that can be adversely deposited upon a viewing surface; or the like. Hence, it is important to monitor the conditions surrounding the LED modules and/or other components of an illumination device, detect changes and/or rates of change, perform error corrective steps, and/or generate an alert in response to the detection. Hence, in an embodiment, the lighting device may include software and/or firmware that uses data detected by the sensors to perform a self-diagnostic function to detect changes and/or rates of change, perform corrective steps (such as activating a pump 83 to increase pressure or opening a vent 84 to relieve pressure in the sealed path), and/or generate an alert in response to the detection.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Belliveau ‘209 with the teachings of Owens as temperature, humidity or moisture levels above a threshold level may cause short-circuiting, presence of particulates like dust above a threshold level may affect the quality of light, or other similar malfunctions, as taught by Owens.
Regarding Claim 2, (Original) Belliveau ‘209 further teaches the aspects of the humidity alarm monitoring system according to claim 1, wherein the humidity detection module includes at least one humidity sensor (thermal sensor 116) and at least one sub-controller (microprocessor 102), the humidity sensor is in one-to-one relationship with the sub-controller (Column 8 lines 33-65), the sub-controller is connected to the light control module (Figure 5, 10 and associated discussions), and the sub-controller is used to convert a received humidity electrical signal to a humidity digital signal (The thermal sensor 116 may be any type of thermal sensor, digital or analog. Many suitable types of thermal sensors are well known, and include the thermocouple, thermistor, integrated circuit temperature sensing devices, resistance temperature detectors ("RTDs"), radiation thermometers, and bimetallic thermometers. The thermal sensor 116 may be placed in any suitable location. For example, for a forced air cooled multi-parameter light, the best location for overall temperature regulation is a location close to the exhaust vent, although a location near the intake vent 140 would also be suitable in some light designs. For general temperature monitoring in convection cooled multi-parameter lights, for example, a suitable location for the sensor is on a metal plate or on the heat sink of the lamp housing in proximity to the light source. If desired, the sensor position may be chosen near a particular component such as the lamp 124 for precise control of the temperature thereof, or in a particular place within the lamp housing which tends to accumulate heat disproportionally under some conditions. Moreover, multiple sensors may be used if desired to monitor any combination of general temperature conditions, temperature conditions of particular components, and temperature conditions of particular places within the lamp housing. Signals from multiple sensors may be processed in numerous ways, such as, for example, by separately monitoring each signal and making thermal management decisions in the microprocessor 102 based on the individual values or on a derived statistical value such as an average or mean, or the signals may be combined in some manner such as by averaging in the interface and furnished to the microprocessor 102 as one signal. The mounting location and scheme are dependent to some extent on the type of thermal sensor used, as is well known in the art. see additionally the teachings of data communication of Belliveau ‘209 including [0047]…The communications ports may be any device connected to an external communications system for receiving and transmitting digital commands and transferring digital data.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Belliveau ‘209 with the teachings of Belliveau ‘239 to utilize the well-known sensors and communication as taught by Belliveau ‘239.
Regarding Claim 3, (Original) Belliveau ‘239 further teaches the aspects of the humidity alarm monitoring system according to claim 2, wherein the humidity sensor adopts a general resistive or capacitive moisture-sensitive element (The thermal sensor 116 may be any type of thermal sensor, digital or analog. Many suitable types of thermal sensors are well known, and include the thermocouple, thermistor, integrated circuit temperature sensing devices, resistance temperature detectors (“RTDs”), radiation thermometers, and bimetallic thermometers. The thermal sensor 116 may be placed in any suitable location. For example, for a forced air cooled multi-parameter light, the best location for overall temperature regulation is a location close to the exhaust vent, although a location near the intake vent 140 would also be suitable in some light designs. For general temperature monitoring in convection cooled multi-parameter lights, for example, a suitable location for the sensor is on a metal plate or on the heat sink of the lamp housing in proximity to the light source. If desired, the sensor position may be chosen near a particular component such as the lamp 124 for precise control of the temperature thereof, or in a particular place within the lamp housing which tends to accumulate heat disproportionally under some conditions. Moreover, multiple sensors may be used if desired to monitor any combination of general temperature conditions, temperature conditions of particular components, and temperature conditions of particular places within the lamp housing. Signals from multiple sensors may be processed in numerous ways, such as, for example, by separately monitoring each signal and making thermal management decisions in the microprocessor 102 based on the individual values or on a derived statistical value such as an average or mean, or the signals may be combined in some manner such as by averaging in the interface and furnished to the microprocessor 102 as one signal. The mounting location and scheme are dependent to some extent on the type of thermal sensor used, as is well known in the art.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Belliveau ‘209, Belliveau ‘239, and Owen with the teachings of Belliveau ’209 as many suitable types of sensors are well known for optimal implementation and utilization of the system as taught by Belliveau ‘209.
Regarding Claim 4, (Original) Belliveau ‘209 further discloses the aspects of the humidity alarm monitoring system according to claim 1, wherein the light source control module includes a light source driver (The interface circuit board 130 provides motor driving signals to the motor actuator 112 (which may be an iris shutter motor actuator) that with the action of the belt 114 operates iris shutter 116 to open and close.) controlled by the light control module (¶0040), and a light source controlled by the light source driver (projected light exiting projection lens 102, see additionally discussion of fan driving signals, and image control interface which is connected to display driver 320 to control the IPLD 10 and 20).

Claims 5-7 are being rejected under 35 U.S.C. 103 as being unpatentable over Belliveau ‘209 Belliveau ‘239, Owens, and further in view of Ren et al. (Ren; U.S. Patent Application Publication 2015/0179037 A1).
Regarding Claim 5, (Original) Belliveau ‘209 does not explicitly state the stage light humidity first and second thresholds however, Belliveau ‘209 teaches, “[0056] The projector 100 of FIG. 1 is equipped with an internal temperature sensor 555 shown in FIG. 1, mounted within the video projector housing 103. This temperature sensor 555 is used by the manufacture of the projector 100 to sense when the projector 100 is at a critical operating temperature and if so, to shut the projector lamp off and/or to provide an over temperature warning. The temperature reading of temperature sensor 555 within the video projector housing 103 can be reported from the projector serial command port 138a over wiring 138, through the yoke 220 shown in FIG. 1, to the projector control interface 326. The filter 160 of the lamp housing 230 shown in FIG. 1 can become saturated with debris or dust over a period of time with usage of the IPLD 10. During a performance event it is critical that the projector 100 not reach a critical operating temperature and shut the lamp off resulting in a distraction or a cancelled performance. The temperature of the input air as read by sensor 170 can be compared by the processor 316 of FIG. 3, to the temperature of the exiting air as determined by thermal sensor 171 to determine if the cooling system of the lamp housing 230 is working appropriately.” Further, Owens teaches, the stage light will stop running when the monitored humidity data exceeds the humidity threshold, and the light control module controls the light source driver to turn off the light source (¶0008).
In the same field of endeavor, temperature and alarm sensing within electronic devices, Ren teaches the aspects of the humidity alarm monitoring system according to claim 4, further comprising a setting module for presetting a first humidity threshold (first relative humidity threshold) and a second humidity threshold (second relative humidity threshold), wherein the second humidity threshold is greater than the first humidity threshold (Figure 5 and associated discussions especially ¶0083).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Belliveau ‘209, Belliveau ‘239, and Owen with the teachings of Ren as either temperature or relative humidity conditions could be used independently with high confidence to detect liquid ingress events, the liquid ingress event identifier detects the simultaneity of both conditions, which may help to eliminate false positive liquid ingress events (such as condensation caused by high moisture conditions) and increase the detection reliability as taught by Ren.
Regarding Claim 6, (Currently Amended) Belliveau ‘209 does not explicitly state the stage light humidity first and second thresholds however, Belliveau ‘209 teaches and the first alarm information and the second alarm information display a chamber name of the monitored stage light and level information (¶0061, ¶0047) on the monitored humidity data exceeding the standard, “[0056] The projector 100 of FIG. 1 is equipped with an internal temperature sensor 555 shown in FIG. 1, mounted within the video projector housing 103. This temperature sensor 555 is used by the manufacture of the projector 100 to sense when the projector 100 is at a critical operating temperature and if so, to shut the projector lamp off and/or to provide an over temperature warning. The temperature reading of temperature sensor 555 within the video projector housing 103 can be reported from the projector serial command port 138a over wiring 138, through the yoke 220 shown in FIG. 1, to the projector control interface 326. The filter 160 of the lamp housing 230 shown in FIG. 1 can become saturated with debris or dust over a period of time with usage of the IPLD 10. During a performance event it is critical that the projector 100 not reach a critical operating temperature and shut the lamp off resulting in a distraction or a cancelled performance. The temperature of the input air as read by sensor 170 can be compared by the processor 316 of FIG. 3, to the temperature of the exiting air as determined by thermal sensor 171 to determine if the cooling system of the lamp housing 230 is working appropriately.” Further, Owens teaches, the stage light will stop running when the monitored humidity data exceeds the humidity threshold, and the light control module controls the light source driver to turn off the light source (¶0008).
In the same field of endeavor, temperature and alarm sensing within electronic devices, Ren further teaches the aspects of the humidity alarm monitoring system according to claim 5, wherein the light control module controls the display module to display first alarm information when the monitored humidity data is greater than the first humidity threshold (first humidity threshold) and smaller than or equal to the second humidity threshold (second humidity threshold), and when the monitored humidity data is greater than the second humidity threshold, the light control module controls the display module to display second alarm information (second humidity threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Belliveau ‘209, Belliveau ‘239, and Owen with the teachings of Ren as either temperature or relative humidity conditions could be used independently with high confidence to detect liquid ingress events, the liquid ingress event identifier detects the simultaneity of both conditions, which may help to eliminate false positive liquid ingress events (such as condensation caused by high moisture conditions) and increase the detection reliability as taught by Ren.
Regarding Claim 7, (Original) Belliveau ‘209 further discloses the aspects of the humidity alarm monitoring system according to claim 5, further comprising a total control system located outside the stage light (Central Controller 450), wherein the total control system is configured to simultaneously control a plurality of lights (IPLD 10, 20), and receive humidity state information fed back by the plurality of lights ([0045] FIG. 2 shows an external view of the image projection lighting device 10. The base housing 210 of FIG. 2 is also shown in FIG. 3. The power connector 340 is shown for connecting to a source of power. The external video input connector 344 allows for connection of video input 144a of the projector 100 from an outside source. External connector 350 connects outside communication from a communication system such as a central control system 450 of FIG. 4 to communications port 311. Central control system 450 can operate a plurality of image projection lighting devices, such as image projection lighting devices 10 and 20 of FIG. 4. Image projection lighting device 10 may communicate with the central control system 450 via the communications port 311, shown in FIG. 3. External connector 352 may connect communication from an additional communication system, similar to central controller 450 of FIG. 4 for operating a plurality of image projection lighting devices to a second communications port 312. A description of multiple communication systems for multiparameter lights and the advantages thereof is provided in U.S. Pat. No. 6,331,756 entitled “Method and Apparatus for Digital Communications with Multiparameter Light Fixtures,” which issued Dec. 18, 2001 and in U.S. Pat. No. 6,459,217, entitled “Method and Apparatus for Digital Communications with Multiparameter Light Fixtures”, which issued on Oct. 1, 2001 and these patents are incorporated herein by reference in their entirety., ¶0052); 
the total control system is further configured to output a control signal to control the light control module (¶0042), to receive the humidity state information fed back by the light control module at the same time (¶0047, ¶0052), and determine to output alarm information according to the fed-back humidity state information to inform a user about scheduling light maintenance (¶0019-0022, ¶0031).

Response to Arguments
Applicants’ arguments regarding the rejection of claims 1 and dependent claims have been fully and completely considered but are moot because the arguments do not apply to the new combination of the references, facilitated by Applicants’ newly submitted amendments, including new prior art being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689